Case 1:18-cv-23507-UU Document 19 Entered on FLSD Docket 09/30/2020 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No.: 1:18-cv-23507-UU/LMR

 RAYMOND JOHNSON,

                Petitioner,

 v.

 MARK INCH,

                Respondent.

 __________________________________/

            ORDER ON MAGISTRATE’S REPORT AND RECOMMENDATION

        THIS CAUSE is before the Court upon Petitioner’s pro se Petition Under 28 U.S.C. §

 2254 for Writ of Habeas Corpus by a Person in State Custody (the “Petition”) (D.E. 1).

        THE COURT has reviewed the Petition and pertinent parts of the record and is otherwise

 fully advised in the premises.

        This matter was referred to Magistrate Judge Lisette Reid who, on June 26, 2020, issued a

 Report (D.E. 18) (the “Report”) recommending that the Petition be DENIED for the following

 reasons:

        1. The trial court did not violate Petitioner’s due process right by declaring his post-

            conviction motion a duplicate motion. D.E. 18 at 12.

        2. Petitioner’s claim that counsel was ineffective for coercing Petitioner into accepting an

            illegal sentence is belied by the record because Petitioner did not plea to an illegal

            sentence. Id. at 13.

        3. Petitioner’s claim that the trial court erred by failing to address Petitioner’s claim that

            counsel made misrepresentations to induce his plea is belied by the record; the trial


                                                  1
Case 1:18-cv-23507-UU Document 19 Entered on FLSD Docket 09/30/2020 Page 2 of 4



          court denied this claim, finding the record refuted Petitioner’s claim as the fact that the

          sentences were not coterminous was explained in court prior to Petitioner entering his

          plea. Id. at 14; see also D.E. 14 Ex. I.

       4. Petitioner’s claim that counsel was ineffective for “placing the interests of the court

          above the interests of Petitioner” and “threatening” Petitioner that he would receive a

          life sentence if he did not plea is meritless. D.E. 18 at 14–16. During the plea colloquy

          the prosecutor explained that Petitioner qualified as a Prison Release Reoffender and a

          Habitual Violent Offender. D.E. 14-2 at 26. Petitioner’s sentencing exposure if he

          proceeded to trial and lost was 169.35 months up to life imprisonment and any sentence

          would require a mandatory-minimum of ten years of imprisonment. Id. at 26, 33.

          Petitioner understood his sentencing exposure as explained at the hearing and had

          discussed the sentencing with counsel. Id. at 33, 36; D.E. 18 at 16 (“This record

          conclusively refutes any allegation that counsel had divided loyalties that caused

          Petitioner to enter a plea.”).

       5. Petitioner’s claim that counsel was ineffective for coercing Petitioner into accepting a

          “hardship” plea as a habitual violent offender is belied by the record because there is

          no evidence of coercion and Petitioner qualified as a habitual violent offender. D.E. 18

          at 16–17.

       6. Petitioner’s claim that counsel was ineffective for withholding the “exonerating

          deposition testimony” of the state’s victim is without merit because the record shows

          that “Petitioner was aware of the contents of the victim’s deposition prior to entering

          his guilty plea.” Id. at 17–18.




                                                 2
Case 1:18-cv-23507-UU Document 19 Entered on FLSD Docket 09/30/2020 Page 3 of 4



         7. Petitioner’s claims that both the trial court and appellate court violated his due process

            rights by altering the transcript of the plea colloquy is without merit because Petitioner

            has not established that the state court’s finding that there were no alterations to the

            transcripts was erroneous and there is no evidence to suggest that any alteration was

            made. Id. at 18–19.

         8. Petitioner’s claim that the appellate court denied Petitioner’s due process rights when

            it failed to rule upon his “judicial acts to be reviewed” motions is vague and insufficient

            to warrant relief. Id. at 19.

         Petitioner did not file objections to the Report. See LoConte v. Dugger, 847 F.2d 745, 750

 (11th Cir. 1988), cert. denied, 488 U.S. 958 (1988) (holding that failure to file timely objections

 bars the parties from attacking factual findings on appeal).

         Upon de novo review, the Court agrees with Magistrate Judge Reid’s recommendations

 and concurs in all her findings. Accordingly, it is hereby

         ORDERED AND ADJUDGED that the Report, D.E. 18, is RATIFIED, ADOPTED, and

 AFFIRMED in all respects. It is further

         ORDERED AND ADJUDGED that the Petition, D.E. 1, is DENIED. It is further

         ORDERED AND ADJUDGED that no certificate of appealability shall issue. No

 evidentiary hearing shall be held. It is further

         ORDERED AND ADJUDGED that this case is CLOSED.

         DONE AND ORDERED in Chambers in Miami, Florida this _30th_ day of September,

 2020.




                                                    3
Case 1:18-cv-23507-UU Document 19 Entered on FLSD Docket 09/30/2020 Page 4 of 4



                                           _____________________________

                                           URSULA UNGARO
                                           UNITED STATES DISTRICT JUDGE


 Copies provided:
 Raymond Johnson, pro se
 Magistrate Judge Reid




                                       4
